DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,9,10,15,16,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2021/0167202 A1 to Lu et al., “Lu”.
Regarding claim 1, Lu discloses a high electron mobility transistor (HEMT) (e.g. FIG. 4A-4D), comprising:
a first III-V compound layer (channel layer 40, ¶ [0039]);
a second III-V compound layer (barrier layer 50b, ¶ [0040]) disposed on the first III-V compound layer, wherein a composition of the first III-V compound layer is different from a composition of the second III-V compound layer (e.g. AlGaN on GaN);
a third III-V compound layer (cap layer 50a, ¶ [0041]) disposed on the second III-V compound layer, wherein the third III-V compound layer comprises a body (under gate 110 as shown in e.g. FIG. 4C) and a plurality of finger parts (150 in FIG. 4A,4D), each of the finger parts is connected to the body, all finger parts are parallel to each other and do not contact each other (as pictured);
a source electrode (100, ¶ [0033]) disposed at one side of the body and (electrically) contacting the first III-V compound layer (channel 40);
a drain electrode (120, ¶ [0033]) disposed at another side of the body and (electrically) contacting the first III-V compound layer (channel 40); and
a gate electrode (110, ¶ [0059]) disposed directly on the body.

Regarding claim 2, Lu anticipates the HEMT of claim 1, and Lu further discloses wherein the body and the plurality of finger parts comprises a same P-type III-V compound layer (all formed of “CAP LAYER”, ¶ [0053]).

Regarding claim 4, Lu anticipates the HEMT of claim 1, and Lu further discloses wherein the first III-V compound layer (channel 40) comprises gallium nitride (¶ [0039]), the third III-V compound layer (cap layer 50a) comprises gallium nitride or aluminum gallium nitride (¶ [0040]), the second III-V compound layer (barrier 50b) comprises aluminum gallium nitride (¶ [0041]).

Regarding claim 5, Lu anticipates the HEMT of claim 1, and Lu further discloses wherein the plurality of finger parts (150) are only disposed between the body and the drain electrode (120, as pictured in FIG. 4A).

Regarding claim 9, Lu anticipates the HEMT of claim 1, and Lu further discloses wherein the plurality of finger parts (150) extends along a direction (from gate 110 to drain 120) which moves away from the body (as pictured).

Regarding claim 10, Lu discloses a fabricating method of a high electron mobility transistor (HEMT) (e.g. FIG. 4A-4D), comprising:
forming a first III-V compound layer (channel layer 40, ¶ [0039]) and a second III-V compound layer (barrier layer 50b, ¶ [0040]), wherein the second III-V compound layer (50b) is disposed on the first III-V compound layer (40), and a composition of the first III-V compound layer (40) is different from a composition of the second III-V compound layer (50b, e.g. GaN and AlGaN respectively, ¶ [0039]-[0041]);
forming a third III-V compound layer (50a) disposed on the second III-V compound layer (50b), wherein the third III-V compound layer (50a) comprises a body (under gate 110 as shown in e.g. FIG. 4C) and a plurality of finger parts (150 in FIG. 4A,4D), each of the finger parts is connected to the body, all finger parts are parallel to each other (as pictured); and
forming a source electrode (100, ¶ [0033]), a drain electrode (120, ¶ [0033]) and a gate electrode (110, ¶ [0059]), 
wherein the source electrode (10) is disposed at one side of the body, the drain electrode (120) is disposed at another side of the body and the gate electrode (110) is disposed directly on the body (as pictured).

Regarding claim 15, Lu discloses the fabricating method of the HEMT of claim 10, and Lu further discloses wherein the first III-V compound layer (channel 40) and the third III-V compound layer (cap 50a) are gallium nitride (¶ [0039],[0041]), and the second III-V compound layer (barrier 50b) comprises aluminum gallium nitride (¶ [0041]).


Regarding claim 16, Lu discloses the fabricating method of the HEMT of claim 10, and Lu further discloses wherein the plurality of finger parts (150) are only disposed between the body (50a under gate 110) and the drain electrode (120).

Regarding claim 20, Lu discloses the fabricating method of the HEMT of claim 10, and Lu further discloses wherein the plurality of finger parts (150) extends along a direction (from gate 110 to drain 120) which moves away from the body (as pictured).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,6,9,10,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0189559 A1 to Saito et al., “Saito `559”.
Regarding claim 1, Saito `559 discloses a high electron mobility transistor (HEMT) (e.g. FIG. 11), comprising:
a first III-V compound layer (2, ¶ [0067],[0097]);
a second III-V compound layer (4, ¶ [0097]) disposed on the first III-V compound layer, wherein a composition of the first III-V compound layer is different from a composition of the second III-V compound layer (AlGaN on GaN);
a third III-V compound layer (56, ¶ [0096]-[0098]) disposed on the second III-V compound layer, wherein the third III-V compound layer comprises a body (extending along length under 18) and a plurality of finger parts (extending toward 12), each of the finger parts is connected to the body (under gate 18), all finger parts are parallel to each other and do not contact each other (as pictured);
a source electrode (12, ¶ [0096]) disposed at one side of the body and (electrically) contacting the first III-V compound layer (2);
a drain electrode (14, ¶ [0068]) disposed at another side of the body and (electrically) contacting the first III-V compound layer (2); and
a gate electrode (18, ¶ [0096]) disposed on the body.
Saito `559 fails to clearly teach in the embodiment of FIG. 11 wherein the gate electrode (18) is disposed directly on the body (56).
However, Saito `559 teaches in other embodiments (e.g. FIG. 1-3,13-15) wherein a gate electrode (16) is directly on a body (6).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have substituted the gate directly on the body as taught by Saito `559 from the gate indirectly on the body in FIG. 11 in order to achieve normally-off behavior with reduced on-resistance and/or decreased gate leak current (Saito `559 ¶ [0069],[0073],[0074]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) is discussed above and (2) wherein both the gate indirectly on the base and the gate directly on the base perform the same function of a gate electrode for the HEMT and (3) one having ordinary skill in the art could have substituted a gate directly on the base from the gate indirectly on the base with the predictable result of forming a suitable gate electrode.
	
Regarding claim 2, Saito `559 generally yields the HEMT of claim 1, and Saito `559 further discloses wherein the body and the plurality of finger parts comprises a same P-type III-V compound layer (p-GaN layer 56, ¶ [0096],[0097]).

Regarding claim 6, Saito `559 generally yields the HEMT of claim 1, and Saito `559 further discloses wherein the plurality of finger parts (portions of FIG. 11 fingers of 56 extending toward 12) are only disposed between the body (elongated portion of 56 under gate 18) and the source electrode (12).

Regarding claim 9, Saito `559 generally yields the HEMT of claim 1, and Saito `559 further discloses wherein the plurality of finger parts (portions of FIG. 11 fingers of 56 extending toward 12) extends along a direction which moves away from the body (as pictured).

Regarding claim 10, Saito `559 discloses a fabricating method of a high electron mobility transistor (HEMT) (e.g. FIG. 11), comprising:
forming a first III-V compound layer (2, ¶ [0067],[0097]) and a second III-V compound layer (4, ¶ [0097]), wherein the second III-V compound layer (4) is disposed on the first III-V compound layer (2), and a composition of the first III-V compound layer is different from a composition of the second III-V compound layer (AlGaN on GaN);
forming a third III-V compound layer (56, ¶ [0096]-[0098]) disposed on the second III-V compound layer, wherein the third III-V compound layer comprises a body (extending along length under 18) and a plurality of finger parts (extending toward 12), each of the finger parts is connected to the body, all finger parts are parallel to each other (as pictured); and
forming a source electrode (12, ¶ [0096]), a drain electrode (14, ¶ [0068]) and a gate electrode (18, ¶ [0096]), 
wherein the source electrode (12) is disposed at one side of the body, the drain electrode (14) is disposed at another side of the body and the gate electrode (18) is disposed on the body (as pictured).
Saito `559 fails to clearly teach in the embodiment of FIG. 11 wherein the gate electrode is directly on the body.
However, Saito `559 teaches in other embodiments (e.g. FIG. 1-3,13-15) wherein a gate electrode (16) is directly on a body (6).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have substituted the gate directly on the body as taught by Saito `559 from the gate indirectly on the body in FIG. 11 in order to achieve normally-off behavior with reduced on-resistance and/or decreased gate leak current (Saito `559 ¶ [0069],[0073],[0074]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) is discussed above and (2) wherein both the gate indirectly on the base and the gate directly on the base perform the same function of a gate electrode for the HEMT and (3) one having ordinary skill in the art could have substituted a gate directly on the base from the gate indirectly on the base with the predictable result of forming a suitable gate structure.

Regarding claim 17, Saito `559 generally yields the fabricating method of the HEMT of claim 10, and Saito `559 further discloses wherein the plurality of finger parts (portion of 56 extending toward 12) are only disposed between the body (middle portion of 56) and the source electrode (12).

Regarding claim 20, Saito `559 generally yields the fabricating method of the HEMT of claim 10, and Saito `559 further discloses wherein the plurality of finger parts (portions of FIG. 11 fingers of 56 extending toward 12) extends along a direction which moves away from the body (as pictured).

Claims 1,7,10,18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0110042 A1 to Saito et al., “Saito `042”, in view of U.S. Patent Application Publication Number 2005/0189559 A1 to Saito et al., “Saito `559”.
Regarding claim 1, Saito `042 discloses a high electron mobility transistor (HEMT) (FIG. 13A,13B), comprising:
a first III-V compound layer (1, ¶ [0035]);
a second III-V compound layer (2, ¶ [0035]) disposed on the first III-V compound layer, wherein a composition of the first III-V compound layer is different from a composition of the second III-V compound layer (AlGaN on GaN);
a third III-V compound layer (3, ¶ [0035]) disposed on the second III-V compound layer, wherein the third III-V compound layer comprises a plurality of finger parts (FIG. 13B fingers 3), all finger parts are parallel to each other and do not contact each other (as pictured);
a source electrode (5, ¶ [0036]) (electrically) contacting the first III-V compound layer (1);
a drain electrode (4, ¶ [0036]) (electrically) contacting the first III-V compound layer (1); and
a gate electrode (6, ¶ [0037]) disposed on the body.
Saito `042 fails to clearly teach wherein the third III-V compound layer (3) includes a body with each of the finger parts connected to the body, with the source electrode (5) at one side of the body and the drain electrode (4) at the other side of the body and (in FIG. 13A,13B) the gate electrode (6) disposed directly on the body, although Saito `042 teaches in other embodiments (e.g. FIG. 1) wherein a gate electrode (6) may be disposed directly on a body (3).
Saito `559 teaches (e.g. FIG. 11) wherein a third III-V compound layer (56) includes a body (region of 56 under gate 18) with a plurality of finger parts (portions of 56 extending toward 12) connected to the body, with the source electrode (12) at one side of the body and the drain electrode (14) at the other side of the body and (e.g. FIG. 1) wherein a gate electrode (16) is disposed directly on the body (6).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Saito `042 with a body portion as taught by Saito `559 in order to form a gate with reduced gate leak current (Saito `559 ¶ [0069]-[0074]) and/or quickly discharge carriers from the charged base layer (Saito `559 ¶ [0095],[0097]) and with the gate directly on the body as taught by other embodiments of both Saito `042 and Saito `559 since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) is discussed above and (2) wherein both the gate indirectly on the base and the gate directly on the base perform the same function of a gate electrode for the HEMT and (3) one having ordinary skill in the art could have substituted a gate directly on the base from the gate indirectly on the base with the predictable result of forming a suitable gate structure.

Regarding claim 7, Saito `042 in view of Saito `559 yields the HEMT of claim 1, and Saito `042 teaches wherein the plurality of finger parts (3) are disposed between the body (when applying the teachings of Saito `559) and the drain electrode (4, since fingers 3 extend from gate 6 toward drain 4), and between the body (when applying the teachings of Saito `559) and the source electrode (5, since fingers 3 also extend from gate 6 toward source 5).

Regarding claim 10, Saito `042 teaches a fabricating method of a high electron mobility transistor (HEMT) (FIG. 13A,13B), comprising:
forming a first III-V compound layer (1, ¶ [0035]) and a second III-V compound layer (2, ¶ [0035]), wherein the second III-V compound layer (2) is disposed on the first III-V compound layer (1), and a composition of the first III-V compound layer is different from a composition of the second III-V compound layer (AlGaN on GaN);
forming a third III-V compound layer (3, ¶ [0035]) disposed on the second III-V compound layer, wherein the third III-V compound layer comprises a plurality of finger parts (FIG. 13B fingers 3), all finger parts are parallel to each other (as pictured); and
forming a source electrode (5, ¶ [0036]), a drain electrode (4, ¶ [0036]) and a gate electrode (6, ¶ [0037]), 
Saito `042 fails to clearly teach a body with each of the finger parts (3) connected to the body, with the source electrode (5) disposed at one side of the body, the drain electrode (4) disposed at another side of the body and (in FIG. 13A,13B) the gate electrode (6) disposed directly on the body, although Saito `042 teaches in other embodiments (e.g. FIG. 1) wherein a gate electrode (6) may be disposed directly on a body (3).
Saito `559 teaches (e.g. FIG. 11) wherein a third III-V compound layer (56) includes a body (region of 56 under gate 18) with a plurality of finger parts (portions of 56 extending toward 12) connected to the body, with the source electrode (12) at one side of the body and the drain electrode (14) at the other side of the body and (e.g. FIG. 1) wherein a gate electrode (16) is disposed directly on the body (6).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Saito `042 with a body portion as taught by Saito `559 in order to form a gate with reduced gate leak current (Saito `559 ¶ [0069]-[0074]) and/or quickly discharge carriers from the charged base layer (Saito `559 ¶ [0095],[0097]) and with the gate directly on the body as taught by other embodiments of both Saito `042 and Saito `559 since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) is discussed above and (2) wherein both the gate indirectly on the base and the gate directly on the base perform the same function of a gate electrode for the HEMT and (3) one having ordinary skill in the art could have substituted a gate directly on the base from the gate indirectly on the base with the predictable result of forming a suitable gate structure.

Regarding claim 18, Saito `042 in view of Saito `559 yields the fabricating method of the HEMT of claim 10, and Saito `042 teaches wherein the plurality of finger parts (3) are disposed between the body (when applying the teachings of Saito `559) and the drain electrode (4, since fingers 3 extend from gate 6 toward drain 4), and between the body (when applying the teachings of Saito `559) and the source electrode (5, since fingers 3 also extend from gate 6 toward source 5).

Claims 3,8,19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2021/0167202 A1 to Lu et al., “Lu”, in view of U.S. Patent Application Publication Number 2022/0165875 A1 to Otake et al., “Otake”.
Regarding claim 3, although Lu discloses the HEMT of claim 1, Lu fails to clearly state wherein the body comprises a P-type III-V compound layer and the plurality of finger parts comprises an undoped III-V compound layer.  Rather, Lu teaches wherein the body and fingers are all formed of a III-nitride which may be Mg doped (i.e. p-type, ¶ [0007],[0040]).
Otake teaches (FIG. 2) wherein a body (22C) comprises a P-type III-V compound layer (¶ [0063], “the base portion 22C can contain Mg diffused from the gate layer 26” ¶ [0075]) and finger parts (22B or 24A) comprise an undoped III-V compound layer (since dopants are introduced from gate but not the undoped fingers, ¶ [0075]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lu with the doped body and undoped fingers as taught by Otake in order to reduce the concentration of acceptor impurities in the fingers to thereby suppress the depletion of the 2DEG just below the source-side or drain-side extensions which can prevent a rise in on-resistance (Otake ¶ [0006],[0008],[0009],[0075]).

Regarding claims 8 and 19, although Lu discloses the HEMT of claim 1 and the fabricating method of the HEMT of claim 10, Lu fails to clearly teach wherein there are no N-type dopants within the plurality of finger parts.
Otake teaches (FIG. 2) wherein finger parts (22B or 24A) are undoped (¶ [0075]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Lu with undoped fingers as taught by Otake in order to reduce the concentration of acceptor impurities in the fingers to thereby suppress the depletion of the 2DEG just below the source-side or drain-side extensions which can prevent a rise in on-resistance (Otake ¶ [0006],[0008],[0009],[0075]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0189559 A1 to Saito et al., “Saito `559”, in view of U.S. Patent Application Publication Number 2022/0005944 A1 to Chou, “Chou”.
Although Saito `559 discloses the fabricating method of the HEMT of claim 10, Lu fails to clearly teach in sufficient detail wherein steps of forming the third III-V compound layer (150) comprises:
forming a P-type III-V compound layer;
patterning the P-type III-V compound layer to form the body and the plurality of finger parts; and after patterning the P-type III-V compound layer, forming the source electrode, the drain electrode and the gate electrode, wherein the source electrode and the drain electrode contact the first III-V
compound layer, and the gate electrode contacts the body.
	Chou teaches (FIG. 7C) forming a P-type III-V compound layer (50, ¶ [0071]) and patterning (FIG. 7F, ¶ [0081]) the P-type III-V compound layer to form a body (e.g. FIG. 5 body 51) and a plurality of finger parts (e.g. FIG. 5 fingers 52”, ¶ [0061]), and after patterning the P-type III-V compound layer, forming (FIG. 7F) a source electrode (71, ¶ [0078],[0079]), a drain electrode (72, ¶ [0078],[0079]) and a gate electrode (60, ¶ [0078],[0079]), wherein the source electrode (71) and the drain electrode (72) (electrically) contact a first III-V compound layer (channel 30, ¶ [0024]) and the gate electrode (60) contacts the body (51).
It would have been obvious to one having ordinary skill in the art to have performed the method of Saito `559 with conventional patterning and metal deposition techniques as exemplified by Chou since it has been held in since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
D. Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein the prior art (Saito `559) contains the “base” device as detailed above and the prior art (Chou) teaches the known technique of forming and patterning III-V compound layers and forming source, drain, and gate electrodes as discussed above, and one of ordinary skill in the art would have recognized that applying the known technique of forming and patterning would have yielded predictable results of a formed HEMT device which is improved insofar as it is formed using conventional and known techniques.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2013/0082277 A1 to Park et al. teaches (e.g. FIG. 5D) a HEMT with a body (181 under 70) and a plurality of fingers (183).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891